Griffith, P. J.
The ultimate question in this appropriation proceeding is whether the Director of Highways of the State of Ohio had a fair trial, and whether he was required to pay more than just compensation for the lands actually taken, and whether the damages to the Brickers’ remaining adjacent lands were fairly assessed.
The Director, in his assignments of error, claims eight errors, sis by the trial court, and two by the jury. These errors were as follows:—
“1. The trial court erred in admitting testimony as to value, predicated upon the product of the estimated amount of coal under the land and a fixed price per unit.
“2. The trial court erred in permitting opinion testimony as to the value of the several improvements, crops, buildings and coal deposits or their cost separate and distinct from the value of the land and without regard to their effect upon the fair market value of the property as a whole.
“3. The court erred in permitting witnesses to testify as to the amount of damages sustained by the property owners.
“4. The court erred in admitting opinion testimony by witnesses who were not properly qualified as expert witnesses.
“5. The court erred in its general charge and in its several rulings as shown by the record.
*331“6. The verdict is so grossly excessive as to show that it was based on bias or prejudice.
“7. Tbe verdict is contrary to and manifestly against tbe weight of tbe evidence and is excessive.
“8. Tbe trial court erred in overruling tbe appellant’s motion for a new trial.”
It appears that following tbe rendition of judgment by tbe common pleas court on tbe amount of tbe award made by tbe jury in accordance with Section 5519.02, Revised Code, tbe judgment was by tbe Director of Highways voluntarily paid into tbe office of tbe Clerk of Courts. That judgment was paid to Warren N. Bricker and Mrs. Bricker by order of court, and thus, under tbe authority of Lynch v. Board of Education of City School District of City of Lakewood, 116 Ohio St., 361, 156 N. E., 188, and Rauch v. Noble, Director of Highways, 169 Ohio St., 314, tbe litigation was brought to an end.
Tbe trial judge, of necessity, has broad discretion in admitting and excluding evidence in these types of cases and, unless be has plainly abused bis discretion, this court should be slow to step in and interfere.
A careful reading of tbe bill of exceptions satisfies us that tbe trial court did not commit reversible error in its admission and exclusion of tbe evidence touching value and damages. Tbe verdict was within the bounds of tbe testimony in the record, although there is testimony of a conflicting nature as to tbe value of Bricker’s appropriated land.
On factual questions, a reviewing court will accept tbe determination of tbe fact finding entity, be it jury or court, unless so manifestly against tbe weight of the evidence as to shock tbe conscience to permit it to stand.
Conceding that most of tbe errors complained of have merit, we do not think they are of such a serious nature as to require a new trial. Tbe Director of Highways should pay, and be required to pay, tbe true value of tbe property taken from tbe Brickers and reasonable damages to tbe residue, and we feel that this verdict reaches no farther than that.
Tbe errors, or defects, in tbe proceedings in this case were not such errors or defects as warrant a reversal. Substantial justice has been done and accordingly, under tbe provisions of *332Section 2309.59, Revised Code, the judgment should be and is affirmed.
Judgment affirmed.
Phillips and DoNahue, JJ., concur.